Name: Commission Regulation (EEC) No 3632/92 of 16 December 1992 on the supply of white sugar as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 368/22 Official Journal of the European Communities 17. 12. 92 COMMISSION REGULATION (EEC) No 3632/92 of 16 December 1992 on the supply of white sugar as food aid Whereas, notably for logistical reasons, certain supplies were not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republication of the notice of invitation to tender, a third deadline for submission of tenders should be opened, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regula ­ tion (EEC) No 3972/86 (3) lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 364 tonnes of sugar ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas, in order to ensure that the supplies are carried out, provision should be made for tenderers to be able to mobilize either A or B quota sugar or C sugar in accor ­ dance with the regulations governing the market ; whereas the contract for the supply of each lot is to be awarded to the tenderer submitting the lowest tender having regard to the conditions applicable to the categories of sugar in question ; HAS ADOPTED THIS REGULATION : Article 1 White sugar shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure . Tenders relating to the lots specified in the Annexes shall cover either sugar produced unter the A or B quotas or C sugar within the meaning of points (a), (b) and (c) of the sixth subparagraph of Article 24 (la) of Council Regula ­ tion (EEC) No 1785/81 (6). Tenders shall be rejected unless they specify the category of sugar to which they relate. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . 0 OJ No L 174, 7 . 7. 1990, p. 6. (3) OJ No L 136, 26. 5. 1987, p. 1 . 0 OJ No L 204, 25. 7. 1987, p. 1 . n Ol No L 81 , 28 . 3 . 1991 , p. 108. (6) OJ No L 177, 1 . 7 . 1981 , p. 4. 17. 12. 92 Official Journal of the European Communities No L 368/23 ANNEX I LOTS A and B 1 . Operation Nos ('): 982/92 to 986/92 (lot A); 989/92 (lot B) 2. Programme : 1992 3. Recipient (2) : Euronaid, PO Box 79, NL-2340 AB Oegstgeest Nederland ; tel. (31-71 ) 1591 56/59 ; telefax 15 52 01 : telex 30223 NL CEMEC 4. Representative of the recipient (4) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods (3)(6)0 : see OJ No C 114, 29. 4. 1991 , p. 1 , (under VAl .) 8 . Total quantity : 234 tonnes 9. Number of lots : Two (lot A : 126 tonnes ; lot B : 108 tonnes) 10 . Packaging and marking 0 (") : see OJ No C 114, 29. 4. 1991 , p. 1 (under VA.2 and VA3). Markings in Spanish (A1 to A3 ; B), French (A4 and AS) Supplementary markings : see Annex II 11 . Method of mobilization : sugar produced in the Community in accordance with the sixth subpara ­ graph of Article 24 (la) of Council Regulation (EEC) No 1785/81 (OJ No L 177, 1 . 7. 1981 , p. 4) as follows :  A or B sugar (points (a) and (b))  C sugar (point (c)) 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at die port of shipment : 1 - 21 . 2. 1993 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 5. 1 . 1993 at 12 noon (Brussels time) 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 19. 1 . 1993 at 12 noon (Brussels time) (b) period for making the goods available at the port of shipment : 15. 2 - 7. 3 . 1993 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 2. 2. 1993 at 12 noon (Brussels time) (b) period for making the goods available at the port of shipment : 1 - 21 . 3. 1993 (c) deadline for the supply :  22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B-1049 Bruxelles ; telex 22037 / 25670 AGREC B ; telefax : (32-2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by die successful tenderer (8) : In the case of A and B sugar : periodic refund applicable to white sugar on 3. 12. 1992, fixed by Commission Regulation (EEC) No 3493/92 (OJ No L 353, 3 . 12. 1992, p. 24) No L 368/24 Official Journal of the European Communities 17. 12. 92 LOTS C and D 1 . Operation Nos ('): 1199/91 (Lot C) and 1200/91 (Lot D) 2. Programme : 1991 3. Recipient (2) : Federation internationale des sociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge (IFRC), dÃ ©partement Approvisionnements et logistique, Case postale 372, CH-1211 GenÃ ¨ve 19 (tel . (41-22) 730 42 22 ; telefax 733 03 95 ; telex 412133 LRC CH) 4. Representative of the recipient :  Lot C : Croissant-Rouge tunisien, 19 rue d Angleterre, 1000 Tunis, Tunisia (tel . (216-1 ) 240 630 / 245 572 ; telefax 340151 ; telex (0409) 14524 HILAL TN) ;  Lot D : Cruz Roja Uruguaya, 2990 Avenida 8 de Octubre, 11600 Montevideo, Uruguay (tel. (598-2) 80 07 14 / 80 21 12 ; telefax 960192 ; telex 22524 'Para Cruz Roja Uruguaya*) 5 . Place or country of destination (*) : Tunisia (Lot C) and Uruguay (Lot D) 6. Product to be mobilized : white sugar 7. Characteristics and quality of die goods (3) ( ®) (") : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under V.A.1 ) 8 . Total quantity : 130 tonnes 9 . Number of lots : two (Lot C : 50 tonnes ; Lot D : 80 tonnes) 10 . Packaging and marking F) (10) : see OJ No C 114, 29. 4. 1991 , p. 1 (under VJ\.2 and VA.3) Markings in French (Lot C) and Spanish (Lot D) Supplementary markings : Lot C : 'IFRC / Tunis' ; Lot D : 'IFRC / Montevideo' 1 1 . Method of mobilization : sugar produced in the Community in accordance with the sixth subpara ­ graph of Article 24 ( la) of Council Regulation (EEC) No 1785/81 (OJ No L 177, 1 . 7. 1981 , p. 4) as follows :  A or B siigar (points (a) and (b))  C sugar (point (c)) 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Lot C : La Goulette ; Lot D : Montevideo 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  10. 2. 1993 18 . Deadline for the supply : Lot C : 22. 2. 1993 ; Lot D : 8 . 3. 1993 19 . Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 5. 11 . 1993 (Brussels time) 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 19. 1 . 1993 (Brussels time) (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15  24. 2. 1993 (c) deadline for the supply : Lot C : 8 . 3 . 1 993 ; Lot D : 22. 3 . 1 993 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 2. 2. 1993 (Brussels time) (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  10. 3 . 1993 (c) deadline for the supply : Lot C : 22. 3 . 1993 ; Lot D : 5. 4. 1993 22. Amount of the tendering security : ECU 1 5 per tonne 23- Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/46, 200, rue de la Loi, B-1049 Bruxelles ; (telex 22037/25670 AGREC B ; telefax (32-2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by die successful tenderer (8) : In the case of A and B sugar : periodic refund applicable to white sugar on 3. 12. 1992, fixed by Commission Regulation (EEC) No 3493/92 (OJ No L 353, 3 . 12. 1992, p. 24) 17. 12. 92 No L 368/25Official Journal of the European Communities Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and -137 and iodine-131 levels. (4) The supplier should send a duplicate of the original invoice to : M. De Keyzer and Schutz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. (*) Commisson delegation to be contacted by the successful tenderer : see list published in OJ No C 114, 29 . 4. 1991 , p. 33. (6) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate,  certificate of origin . Q Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (") For A and B sugar : Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7 . 1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. For C sugar : Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1.8. 1987, p. 56), is not applicable. The rules given in Commission Regulation (EEC) No 2630/81 (OJ No L 258, 1 1 . 9 . 1981 , p. 16) apply to exporta ­ tion of sugar supplied under this Regulation. 0 The rule provided at the second indent of Article 18 (2) (a) of Regulation (EEC) No 2103/77 is binding for determination of the sugar category. ( I0) Lot C : the bags shall be stacked (max. 20) on wooden pallets (made of pine, fir or poplar wood) measu ­ ring not more than 1 200 x 1 400 mm, and with the following features :  four-way entry, non-reversible, with wings,  a top deck consisting of a minimum of seven planks measuring 100 mm in width and of a thickness of 22 mm,  a bottom deck consisting of three planks measuring 100 mm in width and of a thickness of 22 mm,  three bearers measuring 100 mm in width and of a thickness of 22 mm,  nine dowels : 100 x 78 mm minimum,  the palletized bags shall be covered by a shrink film of a thickness of at least 150 microns,  the whole of the above must be bound, in each direction, by two nylon straps of a width of not less than 15 mm with plastic buckles. (") Lot A : Shipment to take place in 20-foot containers, condition FCL/FCL. The supplier shall be responsible for , the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal. The provisions of Article 13 (2), second paragraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying number of bags belonging to each shipping numer as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered loctainer, number of which to be provided to the beneficiary's forwarded. No L 368/26 Official Journal of the European Communities 17. 12. 92 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Lote Parti Partie Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Lot Lot Lotto Partij Lote Cantidad total Cantidades parciales (en toneladas) (en toneladas) TotalmÃ ¦ngde DelmÃ ¦ngde (tons) (tons) Gesamtmenge Teilmengen (in Tonnen) (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity Partial quantities (in tonnes) (in tonnes) QuantitÃ © totale QuantitÃ ©s partielles (en tonnes) (en tonnes) QuantitÃ totale Quantitativi parziali (in tonnellate) (in tonnellate) Totale hoeveelheid Deelhoeveelheden (in ton) (in ton) Quantidade total Quantidades parciais (em toneladas) (em toneladas) AcciÃ ³n n0 Inscripciones complementarias Aktion nr. Yderligere pÃ ¥skrifter MaÃ nahme c - . . , , ..ErgÃ ¤nzende Auischrittcn Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ­Ã  Ã µÃ ½Ã ´Ã µÃ ¯Ã ¾Ã µÃ ¹Ã  Operation et » i ·Supplementary nisrkin^s Action n ° Inscriptions complÃ ©mentaires Azione n . Iscrizioni supplementari Maatregel .., . ...nr e Bijkomende vermeldingen AcÃ §Ã £o n? InscriÃ §Ã µes complementares A 126 Al : 36 982/92 PerÃ º / Caritas Denmark / 925807 / Lima vÃ ­a Callao A2 : 18 983/92 PerÃ º / Caritas Denmark / 925813 / Lima vÃ ­a Callao A3 : 36 984/92 PerÃ º / PDF / 927107 / Lima vÃ ­a PerÃ º A4 : 1 8 985/92 HaÃ ¯ti / Caritas B / 920229 / Port-au-Prince A5 : 18 986/92 Burundi / Caritas B / 920217 / Bujumbura via Mombasa B 108 108 989/92 Nicaragua / Oxfam B / 920807 / Managua vÃ ­a Corinto